DETAILED ACTION
This is in response to the Amendment filed 4/8/2022 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumurthy (US 2019/0353054) in view of Martin et al. (US 9,238,199) and Johnson (US 4,226,085).
Regarding Independent Claim 1, Thirumurthy teaches (Figures 1-5) a mixing system (at 16, 19, 23a) for a power generation system (Figure 1), the power generation system (Figure 1) comprises a rotary machine (11), an exhaust system (12), and a duct system (at 18), the rotary machine (11) is configured to produce an exhaust stream (27), the exhaust system (12) is positioned to receive the exhaust stream (27), the duct system (at 18) is oriented to channel an air stream (22) to the exhaust system (12) and to channel the exhaust stream (27) from the rotary machine (11) to the exhaust system (12), the duct system (at 18) having a width (the annular width between 18 and 16) defining a flowpath therethrough (see flow arrows 22), said mixing system (16, 19, 23a) within the duct system (18).
Thirumurthy does not teach that the exhaust system includes an exhaust processing system, wherein the exhaust processing system is positioned to receive and process the exhaust stream. Thirumurthy also does not teach that the mixing system comprises: a plurality of supports spaced across a width of a duct system within a flow path defined by the width; a plurality of links extending between at least two of said supports; and at least one wrap circumscribing at least two of said links within said flow path, wherein said at least one wrap is oriented to change an effective direction of momentum of the exhaust stream and the air stream.
Martin teaches (Figures 1-26) an exhaust system (at 10, 28) includes an exhaust processing system (at 24), wherein the exhaust processing system (at 24) is positioned to receive and process (see Figures 1-2, 7-8, 12-13, 17-18, 22-23) an exhaust stream (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy to have the exhaust system include the exhaust processing system being positioned to receive and process the exhaust stream, as taught by Martin, in order to reduce the amount of toxic elements before releasing the waste streams into the environment (Column 1, lines 29-40 of Martin). Thirumurthy in view of Martin does not teach that the mixing system comprising: a plurality of supports spaced across a width of a duct system within a flow path defined by the width; a plurality of links extending between at least two of said supports; and at least one wrap circumscribing at least two of said links within said flow path, wherein said at least one wrap is oriented to change an effective direction of momentum of the exhaust stream and the air stream.
Johnson teaches (Figures 1-2) a mixing system (see Figures 1-2) including: a plurality of supports (at 24; see Figures 1-2) spaced across the width (an annular width between 26 and 10; see Figures 1-2) of a duct system (see Figure 1) within a flow path (the flow path between 26 and 10; see the flow arrows in Figure 1); a plurality of links (at 16; see Figures 1-2) extending between at least two of said supports (at 24; see Figures 1-2); and at least one wrap (14) circumscribing at least two of said links (at 16; see Figures 1-2) within said flow path (links 16 are located radially within the flow path between 26 and 10; see the flow arrows in Figure 1), where said at least one wrap (14) is oriented to change an effective direction of momentum (see the flow arrows in Figure 1) of the exhaust stream (the engine core air; see the flow arrows in Figure 1) and the air stream (the fan air; see the flow arrows in Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin to have the mixing system include a plurality of supports spaced across a width of a duct system within a flow path defined by the width, a plurality of links extending between at least two of said supports, and at least one wrap circumscribing at least two of said links within said flow path, wherein said at least one wrap is oriented to change an effective direction of momentum of the exhaust stream and the air stream, as taught by Johnson, in order to mix the two streams so as to achieve a noise reduction and an increase in overall engine performance (Column 1, lines 59-64 of Johnson).
Regarding Independent Claim 11, Thirumurthy teaches (Figures 1-5) a power generation system (see Figure 1) comprising:
a rotary machine (10) configured to produce an exhaust stream (27);
an exhaust system (12);
a duct system (at 18) defining a flow path therethrough (see flow arrows 22) oriented to channel an air stream (22) to said exhaust system (12) and to channel the exhaust stream (27) from said rotary machine (11) to said exhaust system (12); and
a mixing system (16, 19, 23a) positioned within said duct system (18).
Thirumurthy does not teach that the exhaust system includes an exhaust processing system, wherein the exhaust processing system is positioned to receive and process the exhaust stream. Thirumurthy also does not teach that the mixing system comprises: a plurality of supports spaced across said flow path; a plurality of links extending between at least two of said supports; and at least one wrap circumscribing at least two of said links within said flow path, wherein said at least one wrap is oriented to change an effective direction of momentum of the exhaust stream and the air stream.
Martin teaches (Figures 1-26) an exhaust system (at 10, 28) includes an exhaust processing system (at 24), wherein the exhaust processing system (at 24) is positioned to receive and process (see Figures 1-2, 7-8, 12-13, 17-18, 22-23) an exhaust stream (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy to have the exhaust system include the exhaust processing system being positioned to receive and process the exhaust stream, as taught by Martin, in order to reduce the amount of toxic elements before releasing the waste streams into the environment (Column 1, lines 29-40 of Martin). Thirumurthy in view of Martin does not teach that the mixing system comprising: a plurality of supports; a plurality of links extending between at least two of said supports; and at least one wrap circumscribing at least two of said links within said flow path, wherein said at least one wrap is oriented to change an effective direction of momentum of the exhaust stream and the air stream.
Johnson teaches (Figures 1-2) a mixing system (see Figures 1-2) including: a plurality of supports (at 24; see Figures 1-2) spaced across a flow path (the flow path between 26 and 10; see the flow arrows in Figure 1); a plurality of links (at 16; see Figures 1-2) extending between at least two of said supports (at 24; see Figures 1-2); and at least one wrap (14) circumscribing at least two of said links (at 16; see Figures 1-2) within said flow path (links 16 are located radially within the flow path between 26 and 10; see the flow arrows in Figure 1), where said at least one wrap (14) is oriented to change an effective direction of momentum (see the flow arrows in Figure 1) of the exhaust stream (the engine core air; see the flow arrows in Figure 1) and the air stream (the fan air; see the flow arrows in Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin to have the mixing system include a plurality of supports spaced across said flow path, a plurality of links extending between at least two of said supports, and at least one wrap circumscribing at least two of said links within said flow path, wherein said at least one wrap is oriented to change an effective direction of momentum of the exhaust stream and the air stream, as taught by Johnson, in order to mix the two streams so as to achieve a noise reduction and an increase in overall engine performance (Column 1, lines 59-64 of Johnson).
Regarding Claim 12, Thirumurthy in view of Martin and Johnson teaches the invention as claimed and as discussed above. Thirumurthy further teaches (Figures 1-5) wherein said rotary machine (10) comprises a gas turbine engine (10; see Figure 1 and Paragraph 0017).
Regarding Claim 13, Thirumurthy in view of Martin and Johnson teaches the invention as claimed and as discussed above. Thirumurthy in view of Martin and Johnson does not teach, as discussed so far, wherein said exhaust processing system comprises a selective catalytic reduction reactor.
Martin teaches (Figures 1-26) wherein said exhaust processing system (at 24) comprises a selective catalytic reduction reactor (Column 5, lines 59-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin and Johnson to have the exhaust processing system comprise a selective catalytic reduction reactor, as taught by Martin, in order to remove NOx in the waste stream (Column 5, lines 59-67 of Martin).
Regarding Claim 14, Thirumurthy in view of Martin and Johnson teaches the invention as claimed and as discussed above. Thirumurthy in view of Martin and Johnson does not teach, as discussed so far, wherein the exhaust stream comprises nitrous oxides, said selective catalytic reduction reactor is configured to reduce a concentration of the nitrous oxide within the exhaust stream by facilitating at least one nitrous oxide reduction reaction, wherein said mixing system is configured to thermally mix the exhaust stream and the air stream to produce a mixed stream with a substantially uniform temperature profile for the at least one nitrous oxide reduction reaction.
Martin teaches (Figures 1-26) wherein the exhaust stream (14) comprises nitrous oxides (see Column 5, lines 59-67), said selective catalytic reduction reactor (at 24) is configured to reduce a concentration of the nitrous oxide within the exhaust stream by facilitating at least one nitrous oxide reduction reaction (see Column 5, lines 59-67), wherein a mixing system (at 18, 16) is configured to thermally mix the exhaust stream (14) and the air stream (Column 2, lines 21-25) to produce a mixed stream with a substantially uniform temperature profile for the at least one nitrous oxide reduction reaction (see Figures 1-2, 7-8, 12-13, 17-18, 22-23 and Column 5, lines 59-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin and Johnson to have the exhaust stream comprises nitrous oxides, said selective catalytic reduction reactor is configured to reduce a concentration of the nitrous oxide within the exhaust stream by facilitating at least one nitrous oxide reduction reaction, wherein said mixing system is configured to thermally mix the exhaust stream and the air stream to produce a mixed stream with a substantially uniform temperature profile for the at least one nitrous oxide reduction reaction, as taught by Martin, for the same reasons discussed above in claim 11.
Regarding Claim 15, Thirumurthy in view of Martin and Johnson teaches the invention as claimed and as discussed above. Thirumurthy in view of Martin and Johnson does not teach, as discussed so far, wherein said duct system comprises at least one wall defining at least one conduit, wherein a first end of said plurality of supports is coupled to said at least one wall.
Johnson teaches (Figures 1-2) a duct system (at 10) comprises at least one wall (the wall of outer case 10; see Figures 1-2) defining at least one conduit (see Figures 1-2), wherein a first end (at 28) of said plurality of supports (24) is coupled to (via 30; see Column 17-23) said at least one wall (the wall of outer case 10; see Figures 1-2), said conduit (see Figures 1-2) defining a portion of the flowpath (the outer surface of the flow path between 10 and 26; see Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin and Johnson to have the duct system comprise at least one wall defining at least one conduit, wherein a first end of said plurality of supports is coupled to said at least one wall, as taught by Johnson, in order to fasten the mixer assembly in place (Column 2, lines 17-23 of Johnson).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thirumurthy (US 2019/0353054) in view of Martin et al. (US 9,238,199) and Johnson (US 4,226,085) as applied to claim 1, and further in view of Boekeloo et al. (US 10,119,449).
Regarding Claim 2, Thirumurthy in view of Martin and Johnson teaches the invention as claimed and as discussed above. Thirumurthy in view of Martin and Johnson does not teach wherein each support of said plurality of supports comprises a hollow tube defining a plurality of holes extending through said hollow tube.
Boekeloo teaches (Figures 1-10) flow mixer (200) of an exhaust duct (114) including a plurality of supports (300), each support of the plurality of supports (300) comprises a hollow tube (at 302, 306, 304) defining a plurality of holes (312, 316) extending through said hollow tube (at 302, 306, 304).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin and Johnson to include the plurality of supports to comprise a hollow tube defining a plurality of holes extending through said hollow tube, as taught by Boekeloo, in order to restrict movement in a flow mixer (abstract of Boekeloo).

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumurthy (US 2019/0353054) in view of Martin et al. (US 9,238,199), Johnson (US 4,226,085), and Boekeloo et al. (US 10,119,449) as applied to claim 2, and further in view of Tardif (US 2014/0241863).
Regarding Claim 3, Thirumurthy in view of Martin, Johnson, and Boekeloo teaches the invention as claimed and as discussed above. Thirumurthy in view of Martin, Johnson, and Boekeloo does not teach wherein each of said links comprises a body and two pins extend from said body.
Tardif teaches (Figures 1-7) a mixing system (32) including links (78, 82) which are circumscribed by a wrap (48, 50), wherein each of the links (78, 82) comprises a body (78) and two pins (82) which extend from said body (78).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin, Johnson, and Boekeloo to have the links comprise a body and two pins that extend from the body, as taught by Tardif, in order to increase the stiffness of the lobe structure of the mixer (Paragraph 0029 of Tardif).
It is noted that the term “pin” is interpreted using the dictionary definition “a thin piece of metal” provided by Cambridge Advanced Learner’s Dictionary.
Regarding Claim 6, Thirumurthy in view of Martin, Johnson, Boekeloo, and Tardif teaches the invention as claimed and as discussed above. Thirumurthy in view of Martin, Johnson, Boekeloo, and Tardif does not teach, as discussed so far, wherein said body comprises a hollow tube having a first end and a second end.
As discussed above, Boekeloo teaches (Figures 1-10) flow mixer (200) of an exhaust duct (114) including a plurality of supports (300), each support of the plurality of supports (300) comprises a hollow tube (at 302, 306, 304). Boekeloo further teaches (Figures 1-10) wherein a body (at 306) comprises the hollow tube (at 302, 306, 304) having a first end (at 320) and a second end (at 322).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin, Johnson, Boekeloo, and Tardif to include a body comprising a hollow tube having a first end and a second end, as taught by Boekeloo, for the same reasons discussed above in claim 2.
Regarding Claim 7, Thirumurthy in view of Martin, Johnson, Boekeloo, and Tardif teaches the invention as claimed and as discussed above. Thirumurthy in view of Martin, Johnson, Boekeloo, and Tardif does not teach, as discussed so far, wherein each of said links further comprises a first plug coupled to said first end of said body and a second plug coupled to said second end of said body, wherein said pins extend from said first plug and said second plug.
Boekeloo teaches (Figures 1-10) links (302, 324, 314 and 304, 326, 318) comprising a first plug (302) coupled to said first end (320) of said body (at 306) and a second plug (304) coupled to a second end (322) of said body (at 306), wherein pins (314, 318) extend from the first plug (302) and the second plug (304).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin, Johnson, Boekeloo, and Tardif to have links include a first plug coupled to said first end of said body and a second plug coupled to said second end of said body, wherein said pins extend from said first plug and said second plug, as taught by Boekeloo, for the same reasons discussed above in claim 2.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumurthy (US 2019/0353054) in view of Martin et al. (US 9,238,199) and Johnson (US 4,226,085) as applied to claim 1, and further in view of Bouchard et al. (US 2014/0260283).
Regarding Claim 8, Thirumurthy in view of Martin and Johnson teaches the invention as claimed and as discussed above. As discussed above, Johnson teaches (Figures 1-2) a wrap (14) circumscribing at least two of said links (at 16; see Figures 1-2). Thirumurthy in view of Martin and Johnson does not teach, as discussed so far, wherein the wrap comprises a sheet of metal.
Bouchard teaches (Figures 1-5) a wrap (34) used to mix a core flow and an air flow (see Figures 1-2), wherein the wrap (34) is formed of sheet metal (Paragraph 0014).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin and Johnson to have the wrap formed of a sheet of metal, as taught by Bouchard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 9, Thirumurthy in view of Martin, Johnson, and Bouchard teaches the invention as claimed and as discussed above. Thirumurthy in view of Martin, Johnson, and Bouchard does not teach, as discussed so far, wherein said wrap circumscribes three of said links or wherein the wrap comprises a sheet of metal.
Johnson teaches (Figures 1-2) wherein said wrap (14) circumscribes three of said links (16; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin, Johnson, Brown, and Bouchard to have the wrap circumscribe three of said links, as taught by Johnson, for the same reasons discussed above in claim 1. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thirumurthy (US 2019/0353054) in view of Martin et al. (US 9,238,199), Johnson (US 4,226,085), and Bouchard et al. (US 2014/0260283) as applied to claim 8, and further in view of Medawar et al. (US 3,592,291).
Regarding Claim 10, Thirumurthy in view of Martin, Johnson, and Bouchard teaches the invention as claimed and as discussed above. Thirumurthy in view of Martin, Johnson, and Bouchard does not teach wherein said wrap defines an internal cavity configured to channel the exhaust stream and the air stream therein.
Medawar teaches (Figures 1-3) a mixing system (10) which includes a wrap (16) which defines an internal cavity (within 16; see Figure 2) configured to channel the exhaust stream (the inner flow; see flow arrows in Figure 2) and the air stream therein (the outer flow stream via apertures 20, 22, 24, 26; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin, Johnson, and Bouchard to include the wrap to define an internal cavity configured to channel the exhaust stream and the air stream therein, as taught by Medawar, in order to suppress noise associated with operation of the engine (Column 1, lines 24-52).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thirumurthy (US 2019/0353054) in view of Martin et al. (US 9,238,199) and Johnson (US 4,226,085) as applied to claim 11, and further in view of Brown et al. (US 3,092,205).
Regarding Claim 16, Thirumurthy in view of Martin and Johnson teaches the invention as claimed and as discussed above. Thirumurthy in view of Martin and Johnson does not teach wherein said mixing system comprises a plurality of columns arranged in a substantially linear orientation across a width of a conduit within said duct system.
Brown teaches (Figures 1-12) a mixing system (at 10) which comprises a plurality of columns (13, 23) arranged in a substantially linear orientation (see Figures 1, 3, and 8) across a width of a conduit (the conduit formed between wall 8’ and wall 8”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin and Johnson to include the plurality of columns arranged in a substantially linear orientation across a width of a conduit within said duct system, as taught by Brown, in order to take the hoop stress in each part-cylindrical portion (Column 2, lines 28-31 and 62-67 of Brown).  

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumurthy (US 2019/0353054) in view of Martin et al. (US 9,238,199), Johnson (US 4,226,085), and Brown et al. (US 3,092,205) as applied to claim 16, and further in view of Bouchard et al. (US 2014/0260283).
Regarding Claim 17, Thirumurthy in view of Martin, Johnson, and Brown teaches the invention as claimed and as discussed above. Thirumurthy in view of Martin, Johnson, and Brown does not teach wherein said plurality of columns each comprise a plurality of supports arranged in at least one of a triangular configuration, a circular configuration, an elliptical configuration, and a parabolic configuration.
Bouchard teaches (Figures 1-5) a plurality of columns (50) each comprising a plurality of supports (50a, 50b) arranged in a circular configuration (see Figures 2 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin, Johnson, and Brown to include the plurality of supports arranged in a circular configuration, as taught by Bouchard, in order to help the core flow reach the outer tips of the troughs and to provide different levels of flow penetration (see Paragraph 0019 of Bouchard).
Regarding Claim 18, Thirumurthy in view of Martin, Johnson, Brown, and Bouchard teaches the invention as claimed and as discussed above. As discussed above, Johnson teaches (Figures 1-2) a wrap (14) circumscribing at least two of said links (at 16; see Figures 1-2). Thirumurthy in view of Martin, Johnson, Brown, and Bouchard does not teach, as discussed so far, wherein the wrap comprises a sheet of metal.
Bouchard teaches (Figures 1-5) a wrap (34) used to mix a core flow and an air flow (see Figures 1-2), wherein the wrap (34) is formed of sheet metal (Paragraph 0014).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin, Johnson, Brown, and Bouchard to have the wrap formed of a sheet of metal, as taught by Bouchard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 19, Thirumurthy in view of Martin, Johnson, Brown, and Bouchard teaches the invention as claimed and as discussed above. Thirumurthy in view of Martin, Johnson, Brown, and Bouchard does not teach, as discussed so far, wherein each of said plurality of columns comprises three wrap sections.
Brown teaches (Figures 1-12) wherein each of said columns (23) comprises three wrap sections (11, 12, 21; see Figure 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin, Johnson, Brown, and Bouchard to have the columns comprise three wrap sections, as taught by Brown, in order to brace the lobes and make for a stronger construction (Column 2, lines 17-21 and 48-56 of Brown).
Regarding Claim 20, Thirumurthy in view of Martin, Johnson, Brown, and Bouchard teaches the invention as claimed and as discussed above. Thirumurthy in view of Martin, Johnson, Brown, and Bouchard does not teach, as discussed so far, wherein said wrap circumscribes three of said links or wherein the wrap comprises a sheet of metal.
Johnson teaches (Figures 1-2) wherein said wrap (14) circumscribes three of said links (16; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin, Johnson, Brown, and Bouchard to have the wrap circumscribe three of said links, as taught by Johnson, for the same reasons discussed above in claim 11. 
As discussed above, Bouchard teaches (Figures 1-5) a wrap (34) used to mix a core flow and an air flow (see Figures 1-2), wherein the wrap (34) is formed of sheet metal (Paragraph 0014).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thirumurthy in view of Martin, Johnson, Brown, and Bouchard to have the wrap formed of a sheet of metal, as taught by Bouchard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. Applicant argues that Johnson does not qualify as prior art because it is not analogous art. In response, it is noted that "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. It is noted that Applicant states “The field of the disclosure relates generally to gas turbine engines, and more particularly to high temperature gradient gas mixers used in gas turbine exhaust ducts.” (see Paragraph 0001 of Applicant’s specification). Johnson teaches an invention related to gas turbine engines (Column 1, lines 6-7), and more particularly to a high temperature gradient gas mixer (14) used in a gas turbine exhaust duct (at 10), where air bypassing the turbine engine and gas exhausted from the gas turbine engine mix (see the flow arrows of Figure 1). Therefore, Johnson does qualify as prior art because it is analogous art.
Applicant also argues that the prior art does not teach an exhaust processing system, and a duct system . . . the duct system is oriented to channel an air stream to the exhaust processing system, the duct system having a width defining a flow path therethrough, said mixing system within the duct system, said mixing system comprising: a plurality of supports spaced across a width of said duct system within said flow path . . . a plurality of link extending between at least two of said supports . . . at least one wrap circumscribing at least two of said links within said flow path” as recited in claim 1.
In response and as discussed in the body of the rejection above, Thirumurthy teaches (Figures 1-5) a mixing system (at 16, 19, 23a) for a power generation system (Figure 1), the power generation system (Figure 1) comprises a rotary machine (11), an exhaust system (12), and a duct system (at 18), the rotary machine (11) is configured to produce an exhaust stream (27), the exhaust system (12) is positioned to receive the exhaust stream (27), the duct system (at 18) is oriented to channel an air stream (22) to the exhaust system (12) and to channel the exhaust stream (27) from the rotary machine (11) to the exhaust system (12), the duct system (at 18) having a width (the annular width between 18 and 16) defining a flowpath therethrough (see flow arrows 22), said mixing system (16, 19, 23a) within the duct system (18). 
Martin teaches (Figures 1-26) an exhaust system (at 10, 28) includes an exhaust processing system (at 24), wherein the exhaust processing system (at 24) is positioned to receive and process (see Figures 1-2, 7-8, 12-13, 17-18, 22-23) an exhaust stream (14). 
Johnson teaches (Figures 1-2) a mixing system (see Figures 1-2) including: a plurality of supports (at 24; see Figures 1-2) spaced across the width (an annular width between 26 and 10; see Figures 1-2) of a duct system (see Figure 1) within a flow path (the flow path between 26 and 10; see the flow arrows in Figure 1); a plurality of links (at 16; see Figures 1-2) extending between at least two of said supports (at 24; see Figures 1-2); and at least one wrap (14) circumscribing at least two of said links (at 16; see Figures 1-2) within said flow path (links 16 are located radially within the flow path between 26 and 10; see the flow arrows in Figure 1), where said at least one wrap (14) is oriented to change an effective direction of momentum (see the flow arrows in Figure 1) of the exhaust stream (the engine core air; see the flow arrows in Figure 1) and the air stream (the fan air; see the flow arrows in Figure 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS P BURKE/Examiner, Art Unit 3741